Citation Nr: 1140767	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic arthritis, status post left wrist fracture (minor), currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals, status post left fifth metacarpal arthroplasty, currently evaluated as 10 percent disabling. 

3.  Entitlement to a compensable rating for residuals, status post left fifth metacarpal fracture (minor).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011 the Board remanded this case to the RO in order for the RO to schedule a Travel Board or Videoconference hearing for the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case to the RO in March 2011 for the RO to schedule a hearing at the RO, either as a Travel Board hearing or videoconference hearing, as requested by the Veteran in his July 2008 substantive appeal perfecting the claims on appeal.  Review of the claims file shows that the Veteran subsequently failed to report for a scheduled Travel Board hearing on August 18, 2011.  

In a letter dated in October 2011, the Veteran's representative stated that the Veteran's limited mobility had made it difficult to attend previously scheduled hearings.  The representative noted that the local service officer stated that the Veteran was currently on the waiting list for a Travel Board hearing.  The representative requested that the case be remanded in anticipation of a new hearing date being scheduled.


The Veteran is entitled to his requested hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 20.703 (2010).  In order to afford the Veteran every consideration to avail him of the requested hearing in light of his quadriplegia and attendant limitations, the Board finds that a remand is necessary in order to properly afford the Veteran the requested hearing.    

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).  The RO must send notice of the hearing to the Veteran at his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


